PER CURIAM.
This is a petition of review of an order of a court of bankruptcy requiring the bankrupt to execute an assignment to the trustee in bankruptcy of a certain contract between himself and the Equitable Eife Assurance Society of the United States. It appears that prior to the adjudication of bankruptcy the bankrupt had assigned the contract to Matilda J. Madden, his wife. As the order does not purport to pass upon the rights of Matilda J. Madden, and reserves them undetermined, she is not aggrieved, and is unaffected by it. The bankrupt himself is not aggrieved by the order, because by section 70 of the bankruptcy act the trustee takes by operation of law the bankrupt’s title to all documents relating to his property. The petition of review is dismissed, for the reason that there is nothing in the order of which either of the petitioners has reason to complain.